PER CURIAM.
Anthony Brooks appeals his concurrent sentences of 20 years in state prison as a habitual felony offender. We find the crimes for which the appellant is currently being sentenced occurred prior to the simultaneous convictions used to support his sentences as a habitual felony offender, and, therefore, those convictions cannot be considered prior felony convictions as required by section 775.084, Florida Statutes (1989). Popolo v. State, 477 So.2d 1081 (Fla. 5th DCA 1985). We, therefore, vacate the appellant’s sentence and remand for resentencing.
JOANOS, WIGGINTON and WOLF, JJ., concur.